 

Exhibit 10.1

 

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

SECOND AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

 

THIS SECOND AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT (this “Amendment”) is made
and entered into as of June 10, 2015 (“Amendment Date”), by and between
CEDARS-SINAI MEDICAL CENTER, a California nonprofit public benefit corporation
(“CSMC”), and CAPRICOR, INC., a Delaware corporation (“Licensee”), under the
following circumstances:

 

A.CSMC and Licensee entered into an Exclusive License Agreement dated May 5,
2014, as amended by the First Amendment dated February 27, 2015 (the “License
Agreement”).

 

B.The parties desire to amend the License Agreement as further described herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the License Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.          Defined Terms. Terms not otherwise defined herein shall have the
meaning ascribed to them in the License Agreement.

 

2.          Amendment to the License Agreement. The following technology is
hereby added to Revised Schedule A (Patent Rights) to the License Agreement:  

 

7.      

[…***…]

 

3.          Other Provisions. This Amendment is a revision to the License
Agreement only, it is not a novation thereof. Except as otherwise provided
herein, the terms and conditions of the License Agreement shall remain in full
force and effect.

 

4.          Further Assurances. Each of the parties hereto shall execute such
further documents and instruments, and do all such further acts, as may be
necessary or required in order to effectuate the intent and accomplish the
purposes of this Amendment.

 

5.          Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. 



 

* Confidential Treatment Requested

 

  

 

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Exclusive
License Agreement as of the day and year first above written.

 

Dated: June 10, 2015   CAPRICOR, INC.                 By: /s/ Karen Krasney    
    Name: Karen Krasney         Title:   EVP, General Counsel           Dated:
June 10, 2015   CEDARS-SINAI MEDICAL CENTER                 By: /s/ James D.
Laur, Esq.         Name: James D. Laur, Esq.         Title:   Vice President,
Legal & Technology Affairs                 By: /s/ Edward M. Prunchunas        
Name: Edward M. Prunchunas         Title:   Senior Vice President, Finance &
Business Affairs & Chief Financial Officer

 

 2 

 

 

